If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


                                                                     UNPUBLISHED
In re K. ENGLISH, Minor.                                             January 20, 2022

                                                                     No. 357499
                                                                     Crawford Circuit Court
                                                                     Family Division
                                                                     LC No. 18-004468-NA


Before: O’BRIEN, P.J., and STEPHENS and LETICA, JJ.

PER CURIAM.

        Respondent-mother appeals as of right the trial court’s order terminating her parental rights
to the minor child pursuant to MCL 712A.19b(3)(c)(i) (conditions that led to adjudication continue
to exist), and MCL 712A.19b(3)(j) (reasonable likelihood of harm if returned to parent). We
affirm.

                      I. BASIC FACTS AND PROCEDURAL HISTORY

        In late August 2018, the police received a report of drug use in an apartment where the
minor child, four-year old KE, resided. The police found respondent and KE in her apartment.
Respondent had redness and scratch marks on her neck purportedly from an assault by the child’s
father.1 Specifically, she reported that the trio where at a park when the father placed her in a
chokehold. He released respondent after the child screamed. Respondent then pushed the father
into the river.

        The child was not questioned by the police, but was seated nearby in the small apartment
during respondent’s interview. He stated that his daddy pushed and hit mommy. Drugs were not
in plain view in the apartment, but respondent was arrested for an outstanding child support
warrant. Petitioner, the Department of Health and Human Services (DHHS), removed the child
from respondent’s custody and placed him in nonrelative foster care. This was the child’s second


1
 The father’s parental rights to KE were also terminated, but he stipulated to the dismissal of his
appeal. In re K English Minor, unpublished order of the Court of Appeals, entered September 8,
2021 (Docket No. 357556).


                                                -1-
removal from the parents. He was previously removed from the parents for 13 months because of
domestic violence and substance abuse, but returned to respondent’s custody in June 2018.
Although the child was previously placed with his paternal uncle and aunt for the prior 13-month
removal, DHHS did not approve this placement because of inappropriate and threatening
communications including social media posts, favorable treatment given to the father at
respondent’s expense, and the aunt and uncle’s conveyance of confidential information to the
father. At the time of the child’s removal, respondent was given a drug screen which tested
positive for amphetamines, methamphetamines, cocaine, and hydrocodone.

       In an attempt to reunify the child with respondent, the caseworker provided services to
respondent that included domestic violence counseling, housing resources, parenting time support
services, foster care supportive visitation, transportation, parenting time, substance abuse drug
screens, inpatient and substance abuse counseling, and psychological evaluations. Respondent
was asked to give nearly 190 drug screens, but did not complete approximately 150 screenings.
Additionally, respondent tested positive for a range of substances including amphetamines,
methamphetamines, fentanyl, cocaine, benzodiazepines, alprazolam, hydrocodone, and THC. In
early August 2020, respondent provided a drug screen at a court hearing; it was positive for
methamphetamine, resulting in suspension of respondent’s parenting time. Approximately three
weeks later, both respondent and the father overdosed together. Respondent was apprised that she
needed to demonstrate 30-days of sobriety to resume visitation, but she did not meet this standard.

        The caseworker was aware that respondent’s impediments to regaining custody of the child
included sobriety, transportation, housing, and domestic violence counseling. Although
respondent attended two inpatient treatment programs, she did not successfully complete them.
The caseworker was advised that respondent was dismissed from the programs by engaging in
inappropriate sexual contact, returning to a facility with a cell phone, and drug use. The
caseworker repeatedly tried to use the River House program for housing because of its success
rate, but respondent failed to participate. The caseworker knew that respondent had transportation
issues and delineated when she drove respondent to various appointments or services. Further,
respondent was given bus passes for public transportation, but it was difficult to assist her when
she moved to counties downstate, including Oakland and Macomb. Although respondent did not
have a working phone at one point, the caseworker had six different phone numbers to reach
respondent.

         Respondent was diagnosed with avoidant personality disorder. To address this condition,
it was recommended that respondent participate in individual therapy, and improvement was
generally observed within six months. Consequently, at the court’s suggestion, DHHS withdrew
its petition to terminate respondent’s parental rights to allow her additional time to regain custody
of the child. However, respondent then moved to different locations. Although DHHS filed the
petition in Crawford County, respondent moved between Crawford, Oakland, and Macomb
counties. These moves impeded DHHS’s ability to provide services. Indeed, respondent was
unable to refill a prescription because of her frequent moves. Additionally, respondent’s failure
to establish residency prevented the local agencies from providing services. Ultimately,
respondent rented a room in a friend’s trailer in Macomb County. However, she declined to permit
an agency review of the home citing a lack of ownership in the premises. The caseworker also
believed that respondent did not benefit from domestic violence counseling because she seemingly



                                                -2-
continued to have a relationship with the child’s father. Respondent overdosed with the father in
August 2020, and was arrested at his home on another occasion.

         Initially, the child was bonded to respondent and was excited to see her at visitation. The
child was prone to aggression which caused DHHS to move him into four different foster care
placements. However, in his most recent foster care home, the child was doing extremely well in
his placement. He had recently reduced his feelings to words instead of acts of aggression.
Additionally, at the time of respondent’s termination hearing in May 2021, the child had not asked
about respondent since December 2020, or sought to provide her with his artwork. The caseworker
recommended termination of respondent’s parental rights because of the inability to determine
whether respondent had benefited from services, the lack of participation, and the child’s need for
stability and permanence.

        Respondent, on the other hand, testified that she tried her hardest and needed more time
despite the 32 months that the child had been in care. Rather, she faulted DHHS for failing to
provide practical transportation, failing to obtain housing, failing to bring the drugs screens to her,
and failing to maintain communication. She claimed to apprise her caseworker that inpatient
treatment would not work because of respondent’s conflicts with others. When pressed regarding
positive drug screens and the August 2020 drug overdose, respondent refused to answer those
questions. Additionally, respondent testified that the child’s removal was unwarranted and
asserted that the number of foster care placements demonstrated that the child would have been
better with her. Respondent claimed that she benefited from counseling and classes that she did
attend. She denied a continued relationship with the child’s father and explained any contacts with
him as co-parenting. She further alleged that the child’s father allowed her to store her belongings
at his home.

        The trial court found that the statutory grounds for termination were established by clear
and convincing evidence and that termination of her parental rights was in the child’s best interests.
The trial court concluded that respondent failed to address her mental health issues and her
sobriety. With regard to mental health services, the trial court found that respondent’s choice to
move to three different counties prevented any substantive therapy from occurring for 18 months.
Thus, the trial court identified this as “noncompliance on her part” and did not fault DHHS for the
services offered. The trial court found the caseworker’s testimony was credible regarding the
missed drug screens, positive drug screens, and the removal from inpatient treatment programs for
improprieties. Although respondent claimed there was a failure or inability to conduct drug tests
on the part of DHHS, the trial court concluded that respondent deliberately did not participate to
prevent DHHS from acquiring adverse information. Addressing housing, the trial court noted that
respondent had been referred to River House on 50 occasions because of its success rate, but
respondent did not cooperate. The trial court found that DHHS offered services and tried to help,
but respondent could not be forced to participate, and she did not engage.

        After concluding that the statutory grounds for termination were established by clear and
convincing evidence, the trial court found that there was a bond between respondent and the child.
But that bond “eroded” because visitation between the two had not occurred for almost a year due
to respondent’s drug use. Although the trial court found that respondent wanted to be a good
parent, it concluded that she did not have the ability because she failed to treat her mental health
and substance abuse issues. The continued drug use and recent overdose precluded her from


                                                 -3-
guiding and providing for the child. The trial court expressly concluded that DHHS had fulfilled
its responsibilities to provide services and tried to engage respondent, but she presented “barriers
and explanations” for her noncompliance. Further, it would be unfair to the child to afford
respondent additional time to comply when it would not yield a positive result.2 Finally, the trial
court denied the father’s motion to place the child with his paternal uncle and aunt. The trial court
found that the couple was not forthright regarding drug use by the parents, at the expense of the
child, and acted inappropriately. It also credited the testimony proffered by the child’s therapist
that the child expressed love for his current foster care placement and removal from this family
would be detrimental. Finally, the trial court noted that the termination of parental rights and
placement for adoption afforded the paternal uncle and aunt the opportunity to adopt the child.
Respondent now appeals the termination of her parental rights.

                     II. REASONABLE EFFORTS AT REUNIFICATION

        Respondent first alleges that DHHS failed to make reasonable efforts to reunify her with
the child. We disagree.

        Generally, reasonable efforts to reunify the child and family must be made in all cases.
MCL 712A.19a(2); In re Rippy, 330 Mich App 350, 355; 948 NW2d 131 (2019). However, while
DHHS “has a responsibility to expend reasonable efforts to provide services to secure
reunification, there exists a commensurate responsibility on the part of respondents to participate
in the services that are offered.” In re Frey, 297 Mich App 242, 248; 824 NW2d 569 (2012). “Not
only must [a] respondent cooperate and participate in the services, she must benefit from them.”
In re TK, 306 Mich App 698, 711; 859 NW2d 208 (2014). We review for clear error a trial court’s
decision regarding agency efforts to reunify and preserve the family. In re Fried, 266 Mich App
535, 542-543; 702 NW2d 192 (2005).

        Respondent raised this claim of DHHS deficiencies below, and it was rejected. Rather, the
trial court found that petitioner made reasonable efforts to reunify respondent with her child, but
that respondent failed to fully participate in and benefit from the services offered. We cannot
conclude that the trial court clearly erred in light of the testimony presented by the caseworker.
The primary issues in the case were respondent’s substance abuse, mental health, and housing.
The caseworker testified that she and others made referrals to the River House shelter more than
50 times to address housing. She even offered to help respondent call for an intake appointment
and to transport respondent to the facility, but respondent did not take advantage of these offers.
Respondent also received two psychological evaluations and referrals. Indeed, the petition
requesting termination of respondent’s parental rights was withdrawn to allow respondent to
address her avoidant personality disorder. However, respondent chose to move downstate which
hindered her ability to address this issue. The caseworker further testified that respondent was


2
  Respondent also faulted DHHS for the child’s placement in multiple foster homes. However,
when ruling on the termination of the father’s parental rights, the trial court expressly concluded
that DHHS was not responsible for the multiple placements. Rather, the trial court noted that the
child was moved for aggressive behaviors. Indeed, at the age of six, the child punched a two-year-
old in the stomach. The trial court also explained that the child had witnessed domestic violence
committed by his father and was at risk for perpetrating violent acts as an adult.


                                                -4-
provided with parenting time support services, case-management services, parenting time, and
substance abuse treatment, including two inpatient treatment programs and drug screening.

        With respect to transportation assistance, the caseworker drove respondent to both inpatient
treatment facilities and had provided or arranged for transportation on numerous other occasions.
Respondent acknowledged that she had received bus passes, but she did not find them to be
particularly useful. The caseworker testified that DHHS could not refer respondent to community
mental health (CMH), but respondent was advised that she should enroll. Respondent was also
offered substance abuse counseling in the inpatient programs. After respondent was able to enroll
with CMH, her counselor referred respondent to talk therapy, eye-movement desensitization
reprocessing therapy, and cognitive behavioral therapy.

        On appeal, respondent submits that after DHHS finally provided the appropriate mental
health services, she lacked the basic foundational needs of housing and transportation. Again, the
caseworker testified that it referred respondent to the necessary psychological services, but
respondent chose to move downstate. Additionally, respondent moved in between three counties,
which included Oakland and Macomb. Because respondent failed to establish residency and
frequently moved, local agencies were unable to assist her with the provision of services. Although
respondent testified that she ultimately moved to a trailer in Macomb County, she refused to permit
a review of the home, citing her lack of an ownership interest. In light of these facts and
circumstances, the trial court did not clearly err in finding that petitioner made reasonable efforts
to provide respondent with reunification services and reunite her with her child.

                                      III. BEST INTERESTS

        Respondent contends that the trial court erred by finding that termination of her parental
rights was in the child’s best interests in light of the bond that she shared with the child, her move
from her domestic abuser, and the request that the child be cared for by family members instead
of the foster care placement. We disagree.

        After a statutory ground for termination has been established,3 the trial court must find that
termination is in the child’s best interests before it can terminate parental rights. In re Rippy, 330
Mich App at 360. We review for clear error a trial court’s finding that termination of parental
rights is in a child’s best interests. Id. When applying this standard, “regard is to be given to the
special opportunity of the trial court to judge the credibility of the witnesses who appeared before
it.” In re Miller, 433 Mich 331, 337; 445 NW2d 161 (1989); see also MCR 2.613(C).

      Whether termination of parental rights is in a child’s best interests must be proved by a
preponderance of the evidence. In re Moss, 301 Mich App 76, 90; 836 NW2d 182 (2013). Factors


3
  Respondent does not dispute that the statutory grounds for termination of parental rights were
established. For purposes of completeness, we note that the record evidence satisfied both
MCL 712A.19b(3)(c)(i) (conditions that led to adjudication continue to exist), and
MCL 712A.19b(3)(j) (reasonable likelihood of harm if returned to parent). Indeed, despite the
services provided, respondent failed to address the issues of substance abuse, domestic violence,
and mental health that led to the child’s removal.


                                                 -5-
to be considered include “the child’s bond to the parent, the parent’s parenting ability, the child’s
need for permanency, stability, and finality, and the advantages of a foster home over the parent’s
home.” In re Olive/Metts, 297 Mich App 35, 41-42; 823 NW2d 144 (2012) (citations omitted). A
court may also consider whether it is likely “that the child could be returned to her parents’ home
within the foreseeable future, if at all.” In re Frey, 297 Mich App at 248-249.

         Although the child initially shared a bond with respondent, respondent’s visits with the
child were terminated because of a positive drug test. Within three weeks of the termination of
the visits, respondent and the child’s father overdosed together in August 2020. Respondent was
advised that the visits would resume if respondent established 30-days of sobriety. But she failed
to satisfy this condition. Because of the lack of visits, the child stopped asking about respondent
and expressed love for his foster care family. Indeed, the visits with the child ended in August
2020, the child stopped asking about respondent in December 2020, and her parental rights were
terminated in May 2021. In light of this “eroded” bond, the trial court found that termination of
respondent’s parental rights was in the child’s best interests.

        To her credit, respondent did move away from her domestic abuser, the child’s father. She
also testified that she recently obtained housing in a room in a trailer owned by a friend. But
respondent did not allow the home to be evaluated for suitability for the child. Additionally, her
repeated moves to different counties did not allow her to address her substance abuse and mental
health issues. In the end, despite the services offered, respondent’s ability to provide care and
custody for the child did not improve.

        And, contrary to respondent’s assertion, the trial court did not find that the child’s
placement in different foster homes was the fault of DHHS. Rather, the trial court expressly found
that the child’s movement in foster care was the product of his aggression issues, citing the child’s
incident of punching a two-year-old in the stomach. Recently, however, the child’s behavior
improved in his newest foster care placement; he expressed love for the family and addressed his
feelings through words and not violence. Additionally, there were repeated requests to place the
child with his paternal uncle and aunt, particularly in light of their prior care for the child during
an earlier 13-month placement. The trial court initially declined this request, citing inappropriate
social media posts, favoritism toward the child’s father, and disclosure of confidential information.
The trial court declined a later request for relative placement, finding that the couple was not
forthright with the court, that they enabled or protected the father to the detriment of the needs of
the child, and that their family exhibited dysfunction. Further, the trial court noted that family
members could pursue custody of the child by petitioning the adoption superintendent. In light of
the record evidence, the trial court did not clearly err by finding that termination of respondent’s
parental rights was in the child’s best interests.

       Affirmed.

                                                              /s/ Colleen A. O’Brien
                                                              /s/ Cynthia Diane Stephens
                                                              /s/ Anica Letica




                                                 -6-